Citation Nr: 1815052	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-40 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter was previously remanded by the Board in April 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a sleep disorder.  He is currently diagnosed with obstructive sleep apnea.

The Veteran was afforded a VA examination in May 2017.  The examiner opined that the Veteran's obstructive sleep apnea was not related to service.  The examiner provided a cogent rationale.  She also indicated that the most likely etiology is due to the Veteran's obesity and other risk factors.  

The examiner provided an addendum opinion and cogent rationale in August 2017 which adequately addressed whether the Veteran's reported symptoms in service were diagnostic of obstructive sleep apnea.  The examiner also reiterated that obesity is the greatest risk factor for development of obstructive sleep apnea.

In a February 2018 Informal Hearing Presentation received subsequent to the VA addendum opinion, the Veteran asserted that his service-connected musculoskeletal disabilities either caused or aggravated his obstructive sleep apnea because they prevented his ability to exercise, thus leading to his obesity.  Specifically, the Veteran's representative argued that the combined effect or collective impact of his service-connected disabilities creates interference with his ability to perform ordinary everyday activities, to include exercising.

The Veteran is currently service-connected for several musculoskeletal disabilities including: cervical spondylosis; herniated disc with degenerative disc disease of the lumbar spine; status post bilateral bunionectomies with arthritic changes of the first metatarsophalangeal joints; left knee patellofemoral syndrome; lateral instability, right knee associated with right knee patellofemoral syndrome with arthritis and meniscal tear; right knee patellofemoral syndrome with arthritis and meniscal tear; and status post fracture of the left thumb.

Give the above; an addendum opinion is needed on whether the Veteran's obstructive sleep apnea is secondary to his service-connected musculoskeletal disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the May 2017 VA examination.  The examiner must review the entire claims folder and a copy of this Remand.  The need for a physical examination is left to the discretion of the examiner.  The examiner is asked to answer the following:

a) Is it at least as likely as not that the Veteran's obstructive sleep apnea is either proximately caused or aggravated by his service-connected musculoskeletal disabilities?

The examiner is to consider and discuss the recent contention that the combined effect or collective impact of his service-connected musculoskeletal disabilities creates interference with his ability to perform ordinary everyday activities, to include exercising.  

The examiner should note that this question requires two opinions:  one for proximate causation and a second for aggravation.

The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the obstructive sleep apnea prior to aggravation by any of the aforementioned service-connected musculoskeletal disabilities.

A fully-explained rationale must be provided for all opinions expressed.

2.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




